Citation Nr: 0615026	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-30 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.

In an October 2003 rating action, the Regional Office (RO) 
proposed to reduce the 100 percent evaluation that had been 
in effect for the veteran's service-connected bipolar 
disorder to 70 percent.  By letter dated later in October 
2003, the veteran was notified of this proposed action, and 
provided an opportunity to submit additional evidence.  By 
rating decision dated in February 2004, the RO reduced the 
100 percent evaluation for bipolar disorder to 70 percent, 
effective June 2004.  The veteran appealed this determination 
to the Board of Veterans' Appeals (Board).

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability was also certified to the Board for its 
consideration.  However, in view of the determination to 
restore the 100 percent evaluation for bipolar disorder, the 
issue of entitlement to a total rating is moot.  


FINDINGS OF FACT

1.  An April 1999 rating decision assigned a 100 percent 
evaluation for bipolar disorder, effective May 15, 1997.

2.  By rating action dated in February 2004, the RO reduced 
the 100 percent evaluation assigned for the veteran's bipolar 
disorder to 70 percent, effective June 1, 2004.

3.  The February 2004 rating decision was based on one 
examination which failed to demonstrate material, sustained 
improvement in the veteran's bipolar disorder.

4.  The February 2004 determination of the RO fails to 
indicate that the provisions of 38 C.F.R. §§ 3.343 or 3.344 
were considered prior to the reduction action.

5.  The February 2004 rating action is rendered void ab 
initio.
CONCLUSION OF LAW

The reduction of the 100 percent evaluation for bipolar 
disorder was not in accordance with law, and that evaluation 
is restored, June 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.343, 3.344 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for restoration of a rating.

The Board acknowledges that an adequate VCAA notice letter 
was not sent to the veteran.  In light of the decision in 
this case to restore the 100 percent evaluation for bipolar 
disorder effective the date of the reduction, no prejudice to 
the veteran will result from the Board's adjudication of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal criteria and analysis

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case 
history....Examinations less full and complete than those in 
which payments were authorized or continued will not be used 
as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement, e.g., manic-
depressive or other psychotic reaction,...will not be reduced 
on any one examination except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated....Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will be 
considered whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

By rating action dated in April 1999, the RO granted service 
connection for bipolar disorder, and assigned a 100 percent 
evaluation, effective May 1997.  This rating was based on 
numerous medical reports, including a VA psychiatric 
examination conducted in April 1999.  That examination showed 
that the veteran was unkempt and untidy.  He was fairly 
cooperative and oriented times three.  His memory was intact.  
His insight was poor and his judgment was good for 
hypothetical situations.  The pertinent diagnosis was bipolar 
disorder.  The Global Assessment of Functioning score was 30.

The issue in this case is whether the reduction of the 100 
percent rating for the veteran's service-connected bipolar 
disorder was proper.  The Board points out that a disability 
may clearly be reduced; the question involves whether the 
reduction was implemented properly.  It is clear in this case 
that the RO improperly reduced the veteran's 100 percent 
evaluation on the basis of one examination.  The reduction 
was predicated primarily on the findings of a single VA 
examination conducted in September 2003.  While that 
examination demonstrated that the veteran typically performed 
activities of daily living, there were times when he had a 
period of two days or so when he had difficulty getting out 
of bed and attending to his activities of daily living.  
Although it was indicated that there was global improvement 
in the veteran's social functioning, it was also stated that 
the veteran was exhibiting symptoms consistent with bipolar 
disorder and that it would affect his ability to carry out 
instructions, his pace in a work setting, his attention and 
concentration, and his ability to relate to others socially.  
It was further noted that the veteran was unemployed.  The 
evidence failed to demonstrate that material, sustained 
improvement under the ordinary conditions of life had been 
shown.

In Lehman v. Derwinski, 1 Vet.  App. 339 (1991), the Court 
found that the RO's reduction of the evaluation which had 
been assigned for the veteran's psychiatric disorder had been 
done on the basis of an inaccurate and incomplete medical 
report, without complying with 38 C.F.R. § 3.344, and 
restored the evaluation which had previously been assigned.  

Similarly, in this case, the RO reduced the veteran's 
evaluation on the basis of a medical examination which failed 
to establish sustained or material improvement in the 
veteran's condition.  The Court, in Brown v. Brown, 5 Vet.  
App. 413 (1993) outlined the specific requirements of the 
Board in applying 38 C.F.R. § 3.344.  The entire record of 
examinations and medical history must be reviewed to 
ascertain whether the recent examination is full and 
complete; examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction; ratings on account of diseases 
subject to temporary or episodic improvement will not 
ordinarily be reduced on any one examination; and even if 
material improvement is shown, it must appear reasonably 
certain that improvement will be maintained under the 
ordinary conditions of life.  The February 2004 rating action 
failed to comply with each of these requirements and, in 
fact, did not discuss the application of 38 C.F.R. § 3.344.

In Brown, the Court concluded that where the Board upholds a 
reduction in a rating without observance of applicable law 
and regulations (primarily 38 C.F.R. § 3.344(a)), such a 
rating is void ab initio and should be set aside as "not in 
accordance with law."  Brown, 5 Vet.  App. at 422.  That was 
the situation here.  The Board notes that the failure to 
consider the applicable regulation cannot be cured by 
subsequent examination or action of the VA.  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction and determine whether that action was 
appropriate.  Therefore, the RO erred in its February 2004 
rating action by reducing the 100 percent evaluation for 
bipolar disorder to a 70 percent rating.  Accordingly, the 
100 percent evaluation assigned for it is restored, effective 
June 1, 2004.


ORDER

Restoration of a 100 percent evaluation for bipolar disorder 
is granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


